Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
Applicant’s remarks and election submitted 8/8/2022 are acknowledged and fully considered. The remarks state that Figures 1 and 2 are opposite views of the same interior and thus comprises a single embodiment. After review of the reproductions and in light of applicant’s remarks, the restriction requirement given in the office action dated 6/6/2022 is reconsidered and applicant’s request to reconsider reproductions 1 and 2 as a single embodiment is accepted. 

This application discloses the following embodiments:
Embodiment 1 – Reproductions 1 and 2
Embodiment 2 – Reproductions 3 and 4

Applicant elected Embodiment 1 without travers in their reply submitted 8/8/2022. Embodiment 2 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
 
Title Objection
The descriptive language “Getup Arrangement” is objectionable for not clearly identifying the “article” in which the design is embodied. An arrangement is not an article. 37 C.F.R. 1.153.
The title must be amended and should read:

- -Room Interior - - 
 
Any amendment to the language of the title should also be made at each occurrence thereof throughout the application, Original Oath or Declaration excepted.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25
USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the
mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 



/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 9/6/2022